DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 21-36 and 39 are allowable. The restriction requirement among the species of antibody drug conjugates (i.e., Species A), among the species of cancer (i.e., Species B), and among the species of dosing regimen (i.e., Species C), as set forth in the Office action mailed on December 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 9/24/2012 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 37 and 40, directed to these species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims

The amendment received on July 30, 2019, canceled claims 1-20; and added new claims 21-40. 
Claims 21-40 are currently pending and are under consideration.

Priority
The present application claims is a continuation of U.S. Application No. 15/986,665, filed on May 22, 2018, now issued as U.S. Patent No. 10,639,291, which is a divisional of U.S. Application No. 15/317,907, filed on December 9, 2016, now issued as U.S. Patent No. 10,357,472, which claims status as a 371 (National Stage) of PCT/US15/35375 filed June 11, 2015, and claims priority under 119(e) to U.S. Provisional Application No. 62/011,534 filed on June 12, 2014. 

Claim Interpretation
	The Examiner would like to point out that the scope of claim 21 is being interpreted such that the administered antibody drug conjugate (ADC) of claim 21 comprises an antibody conjugated to a conjugation moiety via an endogenous acceptor glutamine residue on the antibody wherein the conjugation moiety is the structure depicted in claim 21.  
Moreover, it is noted that the present specification defines “an endogenous acceptor glutamine residue on an antibody” as referring to an acceptor glutamine residue in a naturally occurring antibody Fc region (See present specification, paragraph [0060]), and defines an “acceptor glutamine residue” as referring to an amino acid residue of a polypeptide or protein, refers to a glutamine residue that, under suitable conditions, is recognized by a transglutaminase (TGase) and can be cross-linked to a conjugate moiety comprising a donor amine group by a TGase through a reaction between the glutamine and a donor amine group (See present specification, paragraph [0059]).  As such, the claimed endogenous acceptor 
Furthermore, the present specification defines an “Fc region” as referring to a polypeptide comprising a constant region of an antibody heavy chain excluding the first constant region immunoglobulin domain (See present specification, paragraph [0062]).  As such, the antibody is glycosylated at any location within the defined Fc region that is capable of glycosylation wherein the glycosylation encompasses any form of glycosylation, e.g., N- and/or O-glycosylation.  
Additionally, it is noted that the present specification defines “treating” or “treatment” as an approach for obtaining beneficial or desired results including clinical results (See instant specification, paragraph [0069]).  Beneficial or desired clinical results include, but are not limited to, one or more of the following: alleviating one or more symptoms resulting from the disease, diminishing the extent of the disease, stabilizing the disease (e.g., preventing or delaying the worsening of the disease), preventing or delaying the recurrence of the disease, delaying or slowing the progression of the disease, ameliorating the disease state, providing a remission (partial or total) of the disease, decreasing the dose of one or more other medications required to treat the disease, delaying the progression of the disease, and/or increasing quality of life (See instant specification, paragraph [0069]).  As such, “treating” as claimed does not encompass 100% prevention of cancer, but rather prevention of worsening of the cancer and/or preventing recurrence of cancer, which is distinct from preventing cancer.  
Regarding an effective amount of the ADC, it is noted that the present specification does not define what is meant by an effective amount of an ADC.  However, the present specification defines a “unit dose” as a discrete amount of the pharmaceutical composition comprising a predetermined amount of the active ingredient where the amount of the active ingredient is generally equal to the dosage of the active ingredient which would be administered to a subject or a convenient fraction of such a dosage (See instant specification, paragraph [0185]).  The 
Moreover, it is noted that the claimed method encompasses treatment of any cancer in an individual thereby encompassing a wide range of cancers.  However, ADCs are known to treat a wide range of cancers.  Hafeez et al. teaches that ADCs are targeted agents that link a cytotoxic drug via a linker to a monoclonal antibody which specifically recognizes a cellular surface antigen and deliver toxic payload at the tumor site, thus improving the efficacy of chemotherapy and reducing systemic exposure and toxicity (See Hafeez et al., Molecules 25:4764 (2020) at pg. 1, last paragraph) (cited in the Action mailed on 7/8/21).  Hafeez et al. also teaches that more than 80 ADCs are currently under clinical development worldwide (See Hafeez article, pg. 1, last paragraph).  Plus, Hafeez et al. teaches that more than 50 different known antigens have been used as targets in ADCs currently in preclinical or clinical development where these antigens correlate to a range of different cancers including leukemia, See also: Sievers et al, Annu Rev. Med. 64:15-29 (2013) at pg. 19, col. 2, last paragraph; Table 1: teaching a wide range of ADCs in clinical development in Table 1 to treat a wide range of cancers).  As such, given the disclosure and pre-existing knowledge in the art regarding ADCs, an ordinary skilled artisan would have put one in possession of the claimed genus of ADCs and effective amounts of ADCs at the time the application was filed.  Plus, given the disclosure and pre-existing knowledge in the art regarding use of ADCs for the treatment of a wide range of cancers, an ordinary skilled artisan would not be required to undergo undue experimentation to use the claimed method.  Therefore, the scope of the claimed method satisfies all 112(a) requirements. 

Response to Arguments
Applicant’s arguments, see Response, filed 10/7/21, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claims 21-36 and 38-39 as being unpatentable over claims 1-15 of U.S. Patent No. 10,357,472 B2 (Hu et al.) (cited in the IDS received on 10/2/19) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the Action mailed on 7/8/21, it is noted that the claimed method administering the claimed ADC, the resulting method of using the claimed ADC is free of the prior art.  The closest prior art references are Koroski et al. US 2013/0129753 A1 (See paragraph [0003], [0052]-[0053], [0062], [1332]), Doronina et al. US 2005/0238649 A1 (See paragraphs, [0002], [0006], [0016], [0075]-[0095], [1018], Tables 2c and 2d), and Marquette et al. US 2016/0008485 A1 (See paragraph [0025], [0060], [0070], [0419]) (each cited in the IDS received on 10/2/19).  Each reference discusses antibody drug conjugates where the antibody 
In addition to the Koroski, Doronina, and Marquette references, the Examiner would like to point out Bregeon et al. U.S. Patent No. 9,427,478 B2 issued on August 30, 2016 (effective filing date of 6/21/13) (cited in the IDS received on 10/2/19).  Bregeon et al. teaches antibody drug conjugates where the antibody is conjugated to a drug of choice via a conjugation moiety where the conjugation moiety can be PEG4c-MMAE (i.e., an additional -CH2-CH2-O- group) (See Bregeon specification, col. 19, lines 19-32) where the ADCs can be used for the treatment of a tumor or infectious disease in a mammal by administering a therapeutically effective dose of the ADC (See Bregeon specification, col. 104, lines 58-68; col. 105, lines 43-50).  The tumor is a solid tumor, e.g., carcinoma, including a cancer or carcinoma of the bladder, stomach, cervix, thyroid and skin (See Bregeon specification, col. 106, lines 21-26).  However, Bregeon et al. teaches that wild-type full-length IgG antibodies of human isotype will possess a conserved acceptor glutamine at residue 295 of the heavy chain which when in non-glycosylated form will be accessible to a TGase and therefore reactive with a compound of Formula I in the presence of a TGase, under suitable conditions, to form a conjugate from the antibody and the compound of Formula II (See Bregeon specification, col. 42, lines 32-40). The antibody will lack glycosylation at the asparagine at residue 297 of the heavy chain (See Bregeon specification, col. 42, lines 32-40).  Moreover, Bregeon et al. teaches that TGase provides limited ability to directly (in a single coupling reaction) couple linkers comprising large and/or hydrophobic moieties to PNGaseF- deglycosylated antibodies (See Bregeon specification, col. 43, lines 36-61).  PNGaseF treatment of N297-glycosylated antibodies leads to the deamidation of the asparagine such that an aspartic acid residue is formed at position 297 (EU numbering) following removal of the N-linked glycan (residue 297 is at the +2 position relative to the glutamine at position 295 of the heavy chain in human IgG antibodies) (See Bregeon .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654